                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                          CASE NO. CR18-0189-JCC
10                              Plaintiff,                     ORDER
11                       v.

12          BRIAN LEHR,

13                              Defendant.
14

15          This matter comes before the Court on the Untied States’ motion for entry of an order of
16   forfeiture (Dkt. No. 24) seeking to forfeit, to the United States, Defendant Brian Lehr’s interest
17   in the following:
18          A sum of money in the amount of $33,641.59, representing the proceeds Defendant
            obtained from his commission of Wire Fraud, in violation of 18 U.S.C. § 1343. The
19
            United States has agreed it will request the Attorney General apply any amounts it
20          collects toward satisfaction of this forfeited sum to the restitution that is ordered in
            this case. The United States has also agreed that any amount Defendant pays toward
21          restitution will be credited against this forfeited sum.
22          The Court, having reviewed the United States’ motion, as well as the other papers and

23   pleadings filed in this matter, FINDS that:

24          •   The proceeds of Wire Fraud, 18 U.S.C. § 1343, are forfeitable pursuant to 18 U.S.C.
25              § 981(a)(l)(C) and 28 U.S.C. § 2461(c);
26


     ORDER
     CR18-0189-JCC
     PAGE - 1
             •    In his plea agreement, Defendant agreed to forfeit the above-identified sum of money
 1
                  pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c), as it reflects the
 2
                  proceeds he obtained as a result of his commission of Wire Fraud (Dkt. No. 17, ¶ 7);
 3
                  and,
 4           •    Federal Rule of Criminal Procedure 32.2(c)(1) provides “no ancillary proceeding is
 5                required to the extent that the forfeiture consists of a money judgment.”
 6           NOW, THEREFORE, THE COURT ORDERS:

 7           1)      Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and his plea
     agreement, Defendant’s interest in the above-identified sum of money is fully and finally
 8
     forfeited, in its entirety, to the United States;
 9
             2)      No right, title or interest in the identified sum of money exists in any party other
10   than the United States;
11           3)      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A)–(B), this order will
12   become final as to Defendant at the time he is sentenced, it will be made part of the sentence, and

13   it will be included in the judgment;
             4)      Pursuant to Federal Rule of Criminal Procedure 32.2(e), in order to satisfy this
14
     forfeited sum of money, in whole or in part, the United States may move to amend this order, at
15
     any time, to substitute property having a value not to exceed the amount of this sum of money;
16   and,
17           5)      The Court will retain jurisdiction in this case for the purpose of enforcing this
18   order, as necessary.

19           DATED this 14th day of March 2019.
20

21

22

23
                                                            A
                                                            John C. Coughenour
24                                                          UNITED STATES DISTRICT JUDGE

25

26


     ORDER
     CR18-0189-JCC
     PAGE - 2
